EXHIBIT 10
Required Disclosure Information

Oshkosh Corporation and
Affiliates Tax Deferred
Investment Plan
Participant Disclosure Notice

IMPORTANT PLAN AND INVESTMENT-
RELATED INFORMATION




             Produced on September 10, 2018.
This Participant Disclosure Notice is being provided to you as required by
                                                                                     What’s Inside
federal law because you are/will be eligible to participate or have a balance in
the Oshkosh Corporation and Affiliates Tax Deferred Investment Plan (the
"Plan") and have the right to direct investments.                                    SECTION 1:
The Plan Administrator has directed Fidelity Investments® ("Fidelity"), a Plan       Helping You Manage Your Plan Account                                                2
service provider, to collect, consolidate, and provide you with the information in     • Accessing your Plan account statement
this Notice.
                                                                                       • Your communication preferences
Inside, you will find the following:

●   Information about managing your Plan account                                     SECTION 2:
                                                                                     Certain Plan Information for You to Review                                          3
●   Certain Plan information, including an explanation of the right to direct
    investments, any Plan restrictions, and a description of the types of fees and     • Understand the right to direct investments in the Plan
    expenses associated with a Plan account                                            • Learn about restrictions applicable under the Plan
                                                                                       • Review the types of Plan administrative and individual fees and
●   Various details about the Plan’s investment options, which may include
                                                                                         expenses that may be deducted from your account
    historical rates of return, benchmark information, expense ratios, and other
    fees and restrictions that may be imposed
                                                                                     SECTION 3:
Please review these materials carefully. Please keep this information in mind        Evaluating the Plan’s Investment Options                                        6
when managing or monitoring any account you may have in the Plan. For more             • Review information about the Plan’s investment options, including
information about participating in the Plan, or if you already have an account           historical or stated rates of return, fees and expenses, and restrictions
with Fidelity in the Oshkosh Corporation and Affiliates Tax Deferred Investment          across the available investment options
Plan and would like to make any changes, log on to www.401k.com.

Note: If this is your first time logging on to www.401k.com, you will need to
register and set up a username and password to access your account. If you
already have a username and password for a Fidelity site (including NetBenefits®
from a previous employer), you do not need to register again.




                                                                                                                                                                     1
SECTION 1:                                                                                      SECTION 2:

Helping You Manage Your Plan Account                                                            Certain Plan Information for You to Review
                                                                                                This Participant Disclosure Notice provides certain information about your Plan. Your rights
This Participant Disclosure Notice (the "Notice") includes important Plan and investment-
                                                                                                under the Plan are subject to the terms of the Plan. Please refer to your Plan’s Summary
related information. Additional tools and other resources are available through your Plan’s
                                                                                                Plan Description.
Web site. Your workplace savings plan is an important benefit, and you’ll want to monitor
your account periodically to help keep your savings plan on track.                              Right to Direct Investments
                                                                                                You have the right to direct your account balance and any future contributions among the
Accessing Your Plan Account Statement
                                                                                                Plan’s investment options, subject to any restrictions summarized below. To access your
If you have a Plan account, one way to monitor your retirement savings is to periodically       Plan account with Fidelity, make any changes to your investment options, direct any future
review your account statement. Your statement will also display any Plan administrative or      contributions, or seek additional information, log on to www.401k.com or
individual fees described in this Notice that have been deducted from your Plan account.        call 800-835-5095.
Remember, on www.401k.com, you may do the following:
                                                                                                Investment Options
●    Access your online Fidelity statement, which is continuously available, by logging on to
     the Web site, clicking Quick Links for your applicable Plan(s) selecting Statements from   The Plan offers a choice of investment options that allow you to create a diversified
     the drop down list.                                                                        portfolio to help you meet your individual needs. The Plan’s investment options, along with
                                                                                                certain information about each of them, are listed in Section 3 of this Notice.
●    Please check your account information frequently and promptly review
     correspondence, account statements, and confirmations as they are made available to        Investment Managers
     you. Contact Fidelity immediately if you see or suspect unauthorized activity, errors,     Strategic Advisers LLC, a registered investment advisor and Fidelity Investments company,
     discrepancies, or if you have not received your account statements or account              has been appointed to provide discretionary management through Fidelity® Personalized
     documents or information.                                                                  Planning & Advice.
●    Print your Fidelity statement. Keep in mind that you may obtain a paper version (free of   Utilizing the investment manager(s) or service(s) identified in this Notice may restrict your
     charge) by calling your Plan’s toll-free number.                                           ability to direct the investment of all or a portion of your Plan account balance. To enroll,
                                                                                                un-enroll, or request additional information, please contact Fidelity.
●    Change the way Fidelity statements are delivered to you by logging on to your account
     and visiting Preferences.                                                                  Restrictions
For additional assistance, log on to www.401k.com or call 800-835-5095.                         There may be certain restrictions on how investment directions may be made in the Plan,
                                                                                                summarized as follows:
Your Communication Preferences                                                                  ●  Exchanges into Fidelity® Government Cash Reserves are not allowed.
Prefer Email? If you are receiving this Notice in print and would like to receive it
                                                                                                ●  Investment elections for Fidelity® Government Cash Reserves are not allowed.
electronically, help us to serve you better by providing Fidelity with your email address.      Any frequent trading restrictions imposed by the Plan and/or by the Plan’s investment
Simply visit www.401k.com and access the Profile link at the top of the page. From there,       options are listed in Section 3 of this Notice. Keep in mind that restrictions are subject
select the Personal & Contact Information tab to provide your email address and the             to change.
Preferences tab to provide consent for Required Disclosures.
                                                                                                Exercising Voting, Tender, and Similar Rights
                                                                                                You have the right to exercise voting, tender, and similar rights related to the following
                                                                                                investments you may have in your Plan account. You will receive information regarding
                                                                                                such rights and how to exercise them at the time of a vote, tender, or other event.
    Visit www.401k.com for information and resources to help you make informed
                                                                                                ●  Mutual Funds
    investment decisions, including more detailed information on the Plan’s investment
    options.                                                                                    Fees and Expenses
                                                                                                If you have an account in the Plan, it may be subject to the following types of fees
                                                                                                and expenses:
                                                                                                ●   Asset-based fees
                                                                                                ●   Plan administrative fees and expenses

    2                                                                                                                                                                                        3
●    Individual fees and expenses                                                                 Type of Individual Fee              Amount

                                                                                                  Personalized Planning & Advice      If you utilize this service, the advisory fee is
Asset-Based Fees                                                                                                                      estimated not to exceed 0.65% per year of your
Asset-based fees reflect an investment option’s total annual operating expenses and                                                   average daily managed account balance and is
include management and other fees. They are often the largest component of retirement                                                 deducted quarterly.
plan costs and are paid by all shareholders of the investment option. Typically, asset-based
                                                                                                  Loan Maintenance Fee                $15.00 per year per loan deducted quarterly
fees are reflected as a percentage of assets invested in the option and often are referred to
as an "expense ratio." You may multiply the expense ratio by your balance in the                  Overnight Mailing Fee               $25.00 per transaction
investment option to estimate the annual expenses associated with your holdings. Refer to         Qualified Domestic Relations        $300.00 per standard Fidelity web-generated order,
Section 3 of this Notice for information about the Plan’s investment options, including their     Order (QDRO) Fee                    $1,200.00 per modified Fidelity web-generated or
expense ratios (where applicable).                                                                                                    custom order or $1,800.00 per order covering more
                                                                                                                                      than one plan
Asset-based fees are deducted from an investment option’s assets, thereby reducing its
investment return. Fee levels can vary widely among investment options, depending in             Also, please note that you may incur short-term redemption fees, commissions, and similar
part on the type of investment option, its management (including whether it is active or         expenses in connection with transactions associated with your Plan’s investment options.
passive), and the risks and complexities of the option’s strategy. In some instances, a plan’s   Please see Section 3 for details regarding the specific fees that may apply to the
administrative services may be paid for through offsets and/or payments associated with a        investment options available under the Plan.
plan’s investment options.
                                                                                                 If any individual fees are deducted directly from your account, they will be reflected
Plan Administrative Fees and Expenses                                                            on your Plan account statement.
Plan administrative fees may include recordkeeping, legal, accounting, trustee, and other
administrative fees and expenses associated with maintaining the Plan. Some plans may
deduct these fees and expenses from individual accounts in the Plan.

Based on the information and direction Fidelity had on file at the time this Notice was
prepared, no Plan administrative fees will be deducted from accounts in the Plan. However,
the Plan’s administrative services may be paid for through offsets and/or payments
associated with one or more of the Plan’s investment options. Please keep in mind that
fees are subject to change.


If any Plan administrative fees are deducted directly from your account, they will be
reflected on your Plan account statement.


Individual Fees and Expenses
Individual fees and expenses include those associated with a service or transaction you
may select, or an investment option you hold in your account. In some instances, they may
be deducted from the accounts of those individuals who utilize the service or engage in
the transaction.

If you have an account in the Plan, and you select or execute the following service(s) or
transaction(s), the fee(s) outlined below may be deducted from your account based on the
information and direction Fidelity had on file at the time this Notice was prepared. As you
review this information, please keep in mind that fees are subject to change and that
certain individual fees may not be deducted in some circumstances.


    Type of Individual Fee             Amount
    Loan Setup Fee                     $35.00 per loan



    4                                                                                                                                                                                    5
SECTION 3:

Evaluating the Plan's Investment Options
This section provides information about the investment options in the Plan and reflects data           As you review this information, you may want to think about whether an investment in a
recordkept as of September 10, 2018, except for performance data, which is as of                       particular option, along with your other investments, will help you achieve your financial
December 31 of the prior year. Additional information about the Plan’s investment options,             goals. Keep in mind that the cumulative effect of fees and expenses can substantially
including a glossary of investment terms to help you better understand the Plan’s                      reduce the growth of your retirement savings, but is only one of many factors to consider
investment options, is available online at                                                             when you decide to invest in an option. Visit the Department of Labor’s Web site at
https://netbenefits.fidelity.com/NBLogin/?option=dcPlandetails. To request additional                  https://www.dol.gov/agencies/ebsa/about-ebsa/our-activities/resource-center/
investment-related information or a paper copy of certain information available online, free           publications/understanding-your-retirement-plan-fees for an example of the long-term
of charge, contact a Fidelity representative at Fidelity Investments, P.O. Box # 770003,               effect of fees and expenses.
Cincinnati, OH 45277-0065 or call 800-835-5095.




Variable Return Investments                                                                            Understanding investment performance: As you review the following information,
                                                                                                       please remember that the performance data stated represents past performance,
The chart below lists the Plan’s investment options that do not have a fixed or stated rate of         which does not guarantee future results. Investment return and principal value of an
return, and underneath each investment option is an applicable benchmark(s) for that                   investment will fluctuate; therefore, you may have a gain or loss when you sell your
option. A benchmark is a standard against which the performance of a security, mutual                  shares. Current performance may be higher or lower than the performance stated and
fund, or investment manager can be measured. This Notice requires that a broad-based                   is available at
market index be listed on the chart for each investment option. Additional benchmarks for              www.401k.com.
an investment option may be available online at
https://netbenefits.fidelity.com/NBLogin/?option=dcPlandetails along with benchmark
index definitions. Please note that the benchmark to measure and monitor performance
may be different from the benchmark displayed in the chart. Keep in mind that you cannot
invest in a benchmark index.

                                                                                                                     Fees and Expenses
                                                      Average Annual Total Return
           Investment Name                                as of 12/31/2017                              Annual Gross                  Shareholder Fees^            Excessive          Other
              Benchmark(s)                                                                              Expense Ratio                                               Trading         Restrictions
                                                                  10 Year (if less,      Inception                                                                Restrictions
                                          1 Year     5 Year                                          As a %       Per $1,000
                                                                 since Inception*)         Date
 Asset Class: Stocks
 Fidelity® Growth Company                37.80%       N/A             17.21%*           12/13/2013   0.430%         $4.30                                             Yes§              N/A
 Commingled Pool

 Russell 3000 Growth                     29.59%       N/A             14.29%*
 T. Rowe Price Dividend Growth           19.47%     14.88%             8.54%            12/30/1992   0.510%         $5.10                                             Yes§              N/A
 Fund I Class

 S&P 500                                 21.83%     15.79%             8.50%
 Vanguard Institutional Index Fund       21.79%     15.76%             8.50%            07/31/1990   0.035%         $0.35                                             Yes§              N/A
 Institutional Shares

 S&P 500                                 21.83%     15.79%             8.50%




  6                                                                                                                                                                                             7
                                                                                                       Fees and Expenses
                                              Average Annual Total Return
            Investment Name                       as of 12/31/2017                          Annual Gross              Shareholder Fees^        Excessive       Other
               Benchmark(s)                                                                 Expense Ratio                                       Trading      Restrictions
                                                        10 Year (if less,   Inception                                                         Restrictions
                                    1 Year   5 Year                                      As a %     Per $1,000
                                                       since Inception*)      Date
Asset Class: Stocks (cont'd)

John Hancock Funds Disciplined      19.33%   14.36%         8.46%           01/02/1997   0.710%       $7.10                                      N/A             N/A
Value Fund Class R6

Russell 1000 Value                  13.66%   14.04%         7.10%
ClearBridge Small Cap Growth        25.47%   14.03%         9.54%           07/01/1998   0.790%       $7.90                                      Yes§            N/A
Fund Class IS

Russell 2000 Growth                 22.17%   15.21%         9.19%
Janus Henderson Enterprise Fund     26.65%   16.67%         9.85%           09/01/1992   0.670%       $6.70                                      Yes§            N/A
Class N

Russell Midcap Growth               25.27%   15.30%         9.10%
Fidelity®
       Low-Priced Stock             20.93%    N/A           9.92%*          03/14/2014   0.480%       $4.80                                      Yes§            N/A
Commingled Pool

Russell 2000                        14.65%    N/A           8.64%*
Columbia Small Cap Value Fund II    11.19%   14.55%         8.70%           05/01/2002   0.850%       $8.50                                      Yes§            N/A
Institutional 3 Class

Russell 2000 Value                  7.84%    13.01%         8.17%
American Funds Capital World        25.08%   11.39%         5.32%           03/26/1993   0.450%       $4.50                                      Yes§            N/A
Growth and Income Fund® Class
R-6
                                    23.97%   10.80%         4.65%
MSCI AC World (N)
The Hartford International          24.71%   8.25%          3.09%           07/22/1996   0.740%       $7.40                                      Yes§            N/A
Opportunities Fund Class Y

MSCI AC Wld ex US (N)               27.19%   6.80%          1.84%
T. Rowe Price International Value   20.98%   6.60%          1.49%           12/21/1998   0.670%       $6.70      Short term trading fees of      Yes§            N/A
Equity Fund Class I                                                                                              2% for shares held less
                                                                                                                 than 90 days
MSCI EAFE (N)                       25.03%   7.90%          1.94%
Asset Class: Blended Funds
Fidelity® Balanced Fund - Class K   16.60%   10.85%         6.82%           11/06/1986   0.460%       $4.60                                      Yes§            N/A

S&P 500
                                    21.83%   15.79%         8.50%




 8                                                                                                                                                                      9
                                                                                                         Fees and Expenses
                                                Average Annual Total Return
          Investment Name                           as of 12/31/2017                          Annual Gross             Shareholder Fees^    Excessive       Other
             Benchmark(s)                                                                     Expense Ratio                                  Trading      Restrictions
                                                          10 Year (if less,   Inception                                                    Restrictions
                                      1 Year   5 Year                                      As a %     Per $1,000
                                                         since Inception*)      Date
Asset Class: Blended Funds (cont'd)

Fidelity Freedom® 2010 Fund -         12.52%   6.82%          4.77%           10/17/1996   0.460%       $4.60                                 Yes§            N/A
Class K

BBgBarc U.S. Agg Bond                 3.54%    2.10%          4.01%
FID FF 2010 Comp Idx                  11.09%   6.98%          5.12%
Fidelity Freedom® 2020 Fund -         15.71%   8.11%          4.86%           10/17/1996   0.540%       $5.40                                 Yes§            N/A
Class K

S&P 500                               21.83%   15.79%         8.50%
FID FF 2020 Comp Idx                  14.32%   8.40%          5.43%
Fidelity Freedom® 2030 Fund -         19.86%   10.06%         5.24%           10/17/1996   0.610%       $6.10                                 Yes§            N/A
Class K

S&P 500                               21.83%   15.79%         8.50%
FID FF 2030 Comp Idx                  18.43%   10.59%         6.15%
Fidelity Freedom® 2040 Fund -         22.38%   11.17%         5.53%           09/06/2000   0.650%       $6.50                                 Yes§            N/A
Class K

S&P 500                               21.83%   15.79%         8.50%
FID FF 2040 Comp Idx                  20.95%   11.88%         6.70%
Fidelity Freedom® 2050 Fund -         22.33%   11.31%         5.31%           06/01/2006   0.650%       $6.50                                 Yes§            N/A
Class K

S&P 500                               21.83%   15.79%         8.50%
FID FF 2050 Comp Idx                  20.95%   12.05%         6.60%
Fidelity Freedom® 2060 Fund -         22.21%    N/A           9.53%*          08/05/2014   0.650%       $6.50                                 Yes§            N/A
Class K

S&P 500                               21.83%    N/A          12.55%*
FID FF 2060 Comp Idx                  20.95%    N/A           9.23%*
Fidelity Freedom® Income Fund -       8.14%    4.23%          3.90%           10/17/1996   0.420%       $4.20                                 Yes§            N/A
Class K

BBgBarc U.S. Agg Bond                 3.54%    2.10%          4.01%
FID FF Income Comp Idx                7.10%    4.09%          3.64%



10                                                                                                                                                                   11
                                                                                                                              Fees and Expenses
                                                      Average Annual Total Return
             Investment Name                              as of 12/31/2017                                      Annual Gross                   Shareholder Fees^              Excessive           Other
                Benchmark(s)                                                                                    Expense Ratio                                                  Trading          Restrictions
                                                                  10 Year (if less,     Inception                                                                            Restrictions
                                           1 Year   5 Year                                                  As a %        Per $1,000
                                                                 since Inception*)        Date
    Asset Class: Bonds
    Fidelity Advisor® Total Bond Fund      4.38%    2.84%             4.88%            10/15/2002           0.360%           $3.60                                               Yes§                N/A
    - Class Z

    BBgBarc U.S. Agg Bond                  3.54%    2.10%             4.01%
    Managed Income Portfolio II Class      1.62%    1.42%             1.75%            04/20/1993           0.470%           $4.70                                               N/A                  ‡‡
    2

    7-Day Yield % as of 12/31/2017: 1.72   0.87%    0.28%             0.43%
    BBgBarc 3M t-bill
    Asset Class: Short-term
    Fidelity® Government Cash              0.56%    0.14%             0.42%            05/10/1979           0.370%           $3.70                                               N/A                  ‡
    Reserves £

    7-Day Yield % as of 12/31/2017: 0.95   0.84%    0.24%             0.34%
    FTSE 3-Mo Treasury Bill

    N/A = Not Applicable/None               -- = Not Available

                                                                                                       Additional Investment Information
^ Some   outside investment and vendor information may not be available to Fidelity. When "N/A"
                                                                                                       * Performance provided is Life of Fund, which is since the inception date noted, when the
does not appear and no shareholder fee is shown, it is due to the fact that our recordkeeping
                                                                                                       investment option has been in existence for less than 10 years. Life of fund figures are from the
system does not have a shareholder fee(s) on file. Nevertheless, there may be shareholder fees         inception date to the period shown. For unitized funds, the inception date shown may be that of
associated with the investment option. If a shareholder fee is shown, please keep in mind there        the fund’s underlying investment option. For non-mutual fund pools and trusts whose strategies
may be other fees associated with the investment that our recordkeeping system does not have on        may be offered to multiple clients and whose returns may be based on a composite, the inception
file. More information may be found in the prospectus and/or other investment-related                  date shown may be the beginning date of the composite’s returns.
information, as well as by contacting the outside investment manager or vendor directly.
                                                                                                       Total returns are historical and include change in share price and reinvestment of dividends and
Investment Restrictions                                                                                capital gains, if any. These figures do not include the effect of sales charges, if any, as these fees
                                                                                                       are waived for contributions made through your retirement plan. If sales charges were included,
‡ Closed to new investments, including contributions and exchanges.                                    returns would have been lower.
‡‡ You are not permitted to make a direct exchange from Managed Income Portfolio II Class 2 into       The current yield reflects the current earnings of the fund, while the total return refers to a specific
the following fund(s), which are considered "competing fund(s)":                                       past holding period. The 7-Day Yield is based on a calculation prescribed by the SEC. It is the
●     Fidelity® Government Cash Reserves                                                               average income return over the previous seven days, assuming the rate stays the same for one year
                                                                                                       and that dividends are reinvested. It is the fund’s total income net of expenses, divided by the total
Before exchanging from Managed Income Portfolio II Class 2 into the competing fund(s), you must        number of outstanding shares. This yield does not allow for the inclusion of capital gains or losses.
first exchange to a non-competing fund for 90 days. These requirements are typically imposed by
issuers such as insurance companies, banks, or other approved financial institutions as a condition    Please see the Additional Disclosure Information section at the back of this Notice for additional
for issuing investment contracts to retirement plans.                                                  information, including performance and index disclosures.

§ Excessive trading in this investment option and/or other investment options subject to such          Expense Ratio
restrictions will result in the limitation or prohibition of additional purchases (other than          Expense ratio is a measure of what it costs to operate an investment, expressed as a percentage of
contributions and loan repayments) for 85 calendar days; additional excessive trading will result in   its assets, as a dollar amount, or in basis points. These are costs the investor pays through a
a limitation of one exchange day per calendar quarter for a 12-month period.                           reduction in the investment’s rate of return, and are required to be disclosed on the chart as a



    12                                                                                                                                                                                                          13
gross amount. For a mutual fund, the gross expense ratio is the total annual fund or class operating
expenses (before waivers or reimbursements) paid by the fund. Where the investment option is not
a mutual fund, the figure displayed in the expense ratio field is intended to reflect similar
information, but may have been calculated using methodologies that differ from those used for
mutual funds. Mutual fund data has been drawn from the most recent prospectus and has been
provided by FMR LLC for Fidelity mutual funds and Morningstar, LLC for non-Fidelity mutual funds.
For non-mutual fund investment options, the information has been provided by Morningstar, LLC,
the product’s investment manager or trustee, the plan sponsor or other third party.

In certain instances, there may be fee waivers and/or expense reimbursements, which could result
in a temporary reduction to the gross expense ratios listed in the chart. More information is
available online at
https://netbenefits.fidelity.com/NBLogin/?option=dcPlandetails.

Investment Risk
Additional information regarding an investment option’s risks, as well as its strategy and objectives,
including a prospectus or fact sheet if available, can be obtained at
www.401k.com. Please consider all investment information prior to directing your Plan account.

Foreign investments, especially those in emerging markets, involve greater risk and may offer
greater potential returns than U.S. investments. This risk includes political and economic
uncertainties of foreign countries, as well as the risk of currency fluctuation.

Stock markets, especially foreign markets, are volatile and can decline significantly in response to
adverse issuer, political, regulatory, market or economic developments.

Investments in smaller companies may involve greater risk than those in larger, more well known
companies.

In general the bond market is volatile and bonds entail interest rate risk (as interest rates rise bond
prices usually fall and vice versa). This effect is usually pronounced for longer-term securities.
Bonds also entail the risk of issuer default, issuer credit risk and inflation risk.

Fidelity Freedom Funds are designed for investors expecting to retire around the year indicated in
each fund’s name. Except for the Freedom Income Fund, the funds’ asset allocation strategy
becomes increasingly conservative as it approaches the target date and beyond. Ultimately, they
are expected to merge with the Freedom Income Fund. The investment risks of each Fidelity
Freedom Fund change over time as its asset allocation changes. They are subject to the volatility of
the financial markets, including equity and fixed income investments in the U.S. and abroad and
may be subject to risks associated with investing in high yield, small cap and, commodity-related,
foreign securities. Principal invested is not guaranteed at any time, including at or after their target
dates.

£ Fidelity Government Mutual Fund Money Market: You could lose money by investing in a
money market fund. Although the fund seeks to preserve the value of your investment at
$1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured
or guaranteed by the Federal Deposit Insurance Corporation or any other government
agency. Fidelity Investments and its affiliates, the fund’s sponsor, have no legal obligation
to provide financial support to money market funds and you should not expect that the
sponsor will provide financial support to the fund at any time.

Fidelity’s government and U.S. Treasury money market funds will not impose a fee upon the sale of
your shares, nor temporarily suspend your ability to sell shares if the fund’s weekly liquid assets fall
below 30% of its total assets because of market conditions or other factors.

Investments in mid-sized companies may involve greater risk than those of larger, more well known
companies, but may be less volatile than investments in smaller companies.




14                                                                                                         15
                                                                                                           American Funds Capital World Growth and Income Fund® Class R-6 : The analysis on these pages
Additional Disclosure Information                                                                          may be based, in part, on adjusted historical returns for periods prior to the class’s actual inception
Generally, data on Fidelity mutual funds is provided by FMR LLC, data on non-Fidelity mutual funds         of 05/01/2009. These calculated returns reflect the historical performance of the oldest share class
is provided by Morningstar, LLC, and data on non-mutual fund products is provided by                       of the fund, with an inception date of 03/26/1993, adjusted to reflect the fees and expenses of this
Morningstar, LLC, the product’s investment manager or trustee, the plan sponsor whose plan is
                                                                                                           share class (when this share class’s fees and expenses are higher.) Please refer to a fund’s
offering the product to participants, or other third party. Although Fidelity believes data gathered
                                                                                                           prospectus for information regarding fees and expenses. These adjusted historical returns are not
from these third-party sources is reliable, it does not review such information and cannot warrant it
to be accurate, complete, or timely. Fidelity is not responsible for any damages or losses arising         actual returns. Calculation methodologies utilized by Morningstar may differ from those applied
from any use of this third-party information.                                                              by other entities, including the fund itself.

Fidelity® Growth Company Commingled Pool : This investment option is not a mutual fund.                    T. Rowe Price International Value Equity Fund Class I : The analysis on these pages may be based,
                                                                                                           in part, on adjusted historical returns for periods prior to the class’s actual inception of 08/28/2015.
T. Rowe Price Dividend Growth Fund I Class : The analysis on these pages may be based, in part,            These calculated returns reflect the historical performance of the oldest share class of the fund,
on adjusted historical returns for periods prior to the class’s actual inception of 12/17/2015. These      with an inception date of 12/21/1998, adjusted to reflect the fees and expenses of this share class
calculated returns reflect the historical performance of the oldest share class of the fund, with an       (when this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for
inception date of 12/30/1992, adjusted to reflect the fees and expenses of this share class (when          information regarding fees and expenses. These adjusted historical returns are not actual returns.
this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for information      Calculation methodologies utilized by Morningstar may differ from those applied by other entities,
regarding fees and expenses. These adjusted historical returns are not actual returns. Calculation         including the fund itself.
methodologies utilized by Morningstar may differ from those applied by other entities, including
the fund itself.                                                                                           Fidelity® Balanced Fund - Class K : On May 9, 2008, an initial offering of the retirement (K) class
                                                                                                           took place. Returns and expenses prior to that date are those of the non-K, non-advisor class. Had
John Hancock Funds Disciplined Value Fund Class R6 : The analysis on these pages may be based,             K class expenses been reflected in the returns shown, total returns would have been higher.
in part, on adjusted historical returns for periods prior to the class’s actual inception of 09/01/2011.
These calculated returns reflect the historical performance of the oldest share class of the fund,         Fidelity Freedom® 2010 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
with an inception date of 01/02/1997, adjusted to reflect the fees and expenses of this share class        K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
(when this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for            Had K class expenses been reflected in the returns shown, total returns would have been higher.
information regarding fees and expenses. These adjusted historical returns are not actual returns.
                                                                                                           Fidelity Freedom® 2020 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
Calculation methodologies utilized by Morningstar may differ from those applied by other entities,
                                                                                                           K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
including the fund itself.
                                                                                                           Had K class expenses been reflected in the returns shown, total returns would have been higher.
ClearBridge Small Cap Growth Fund Class IS : The analysis on these pages may be based, in part,
                                                                                                           Fidelity Freedom® 2030 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
on adjusted historical returns for periods prior to the class’s actual inception of 08/04/2008. These
                                                                                                           K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
calculated returns reflect the historical performance of the oldest share class of the fund, with an
                                                                                                           Had K class expenses been reflected in the returns shown, total returns would have been higher.
inception date of 07/01/1998, adjusted to reflect the fees and expenses of this share class (when
this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for information      Fidelity Freedom® 2040 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
regarding fees and expenses. These adjusted historical returns are not actual returns. Calculation         K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
methodologies utilized by Morningstar may differ from those applied by other entities, including           Had K class expenses been reflected in the returns shown, total returns would have been higher.
the fund itself.
                                                                                                           Fidelity Freedom® 2050 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
Janus Henderson Enterprise Fund Class N : The analysis on these pages may be based, in part, on            K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
adjusted historical returns for periods prior to the class’s actual inception of 07/12/2012. These         Had K class expenses been reflected in the returns shown, total returns would have been higher.
calculated returns reflect the historical performance of the oldest share class of the fund, with an
inception date of 09/01/1992, adjusted to reflect the fees and expenses of this share class (when          Fidelity Freedom® 2060 Fund - Class K : On July 20, 2017, an initial offering of the Fidelity Freedom
this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for information      K class took place. Returns and expenses prior to that date are those of the Freedom (retail) class.
regarding fees and expenses. These adjusted historical returns are not actual returns. Calculation         Had K class expenses been reflected in the returns shown, total returns would have been higher.
methodologies utilized by Morningstar may differ from those applied by other entities, including
the fund itself.                                                                                           Fidelity Freedom® Income Fund - Class K : On July 20, 2017, an initial offering of the Fidelity
                                                                                                           Freedom K class took place. Returns and expenses prior to that date are those of the Freedom
Fidelity® Low-Priced Stock Commingled Pool : This investment option is not a mutual fund.                  (retail) class. Had K class expenses been reflected in the returns shown, total returns would have
                                                                                                           been higher.
Columbia Small Cap Value Fund II Institutional 3 Class : The analysis on these pages may be based,
in part, on adjusted historical returns for periods prior to the class’s actual inception of 11/08/2012.   Fidelity Advisor® Total Bond Fund - Class Z : On December 22, 2014, an initial offering of the Class
These calculated returns reflect the historical performance of the oldest share class of the fund,         Z took place. Returns and expenses prior to that date are those of the Institutional Class. Had
with an inception date of 05/01/2002, adjusted to reflect the fees and expenses of this share class        Class Z expenses been reflected in the returns shown, total returns would have been higher.
(when this share class’s fees and expenses are higher.) Please refer to a fund’s prospectus for
information regarding fees and expenses. These adjusted historical returns are not actual returns.         Managed Income Portfolio II Class 2 : This investment option is not a mutual fund.
Calculation methodologies utilized by Morningstar may differ from those applied by other entities,
including the fund itself.                                                                                 Managed Income Portfolio II Class 2 : On May 3, 1999, an initial offering of the Managed Income
                                                                                                           Portfolio II Class 2 took place. Returns and expenses prior to that date are those of the Managed




16                                                                                                                                                                                                              17
Income Portfolio II Class 1. Had class 2 expenses been reflected in the returns shown, total returns
would have been higher.

Managed Income Portfolio II Class 2 : Management Fee includes the costs associated with
managing the investments in the pool. The management fee does not include the wrap contract
fees, which are paid to third party wrap providers and do not result in any additional compensation
to Fidelity. The wrap contract fees are not separately stated but are included in the Expense Ratio
and do reduce returns.

Managed Income Portfolio II Class 2 : Expense Ratio (Gross) includes management and wrap
contract fees. For certain investments, it may also include distribution fees. Please note that the
Gross and Net Expense Ratio are the same for this investment.

Fidelity® Government Cash Reserves : On December 1, 2015, this fund (formerly Fidelity® Cash
Reserves) was approved to operate as a government fund with different investment policies. The
historical performance may not represent its current investment policies.

Benchmarks
Benchmark indices are unmanaged, and you cannot invest directly in an index. More information
on benchmarks for the investment options through Fidelity is available online at www.401k.com.

Fidelity Investments Institutional Operations Company, Inc., 245 Summer Street, Boston MA 02210

© 2018 FMR LLC. All rights reserved

579674.18.0




18                                                                                                     19
20   21
